DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
 
Response to Amendment
This office action is in response to the amendments submitted on 10/07/2022. It is a non-final action based on further search and consideration and based on the provided arguments. Wherein claims 21 and 34 are amended.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 and 32-43 are rejected under 35 U.S.C. 103 as being unpatentable over  Rehtanz et al. ( US 8190379 B2), (hereinafter Rehtanz) as mentioned in IDS submitted on 08/14/2020  in view of  Georgescu et al. ( US 20150371151 A1) (hereinafter Georgescu) and further in view of James et al. ( “ Hybrid State Estimation including PMU Measurements”,  2015 International Conference on Control, Communication & Computing India (ICCC) | 19-21 November 2015 | Trivandrum )( hereinafter James).
Regarding independent claim 21 Rehtanz teaches receiving, at a local control system (Based on Col 1, line 43-45 – “Phasors are time stamped complex values such as amplitude and phase angle of local electric quantities”. Col 3, line 53-56 teaches – “wherein the arrangement comprises a Phasor Measurement Unit (PMU) for measuring a phasor value (y, y') of a system quantity at a location of the system, and a control center (i.e. local control center. Because data are collected locally and control is happening in local center.) for comparing the measured phasor value (y,y) with the estimated State (X) corresponding to the respective system quantity at the location of the Phasor Measurement Unit (PMU) (i.e. control center is located with PMU which is located locally”) a set of supervisory control and data acquisition (SCADA) information (COL 4, line 59-67, “The totality of measurements Z received at the control center 12 include line power flows, bus Voltage and line current magnitudes, generator outputs, loads, circuit breaker and Switch status information, transformer tap positions, and Switchable capacitor bank values. From this totality of measurements Z, an optimal estimate for
the system state, comprising complex bus Voltages at various locations A, B, C, D in the entire power system, is determined by means of a known State Estimation (SE) procedure.” According to COL 1, line 60-03, “An integral part of the aforementioned SCADA/EMS systems is the so-called State Estimation (SE) (i.e. State estimation (SE) is used to refer to SCADA system in this art) as described”) including a power network topology (COL 2, line 43-50, “The key ingredients to SE (i.e. SCADA) , apart from the measurements z mentioned above, are the network parameters and the actual network topology, comprising in particular updated information about every single component such as switches, breakers and transformers that are susceptible of changing a status.”) ; 
	generating, at a local control system (Based on Col 1, line 43-45 – “Phasors are time stamped complex values such as amplitude and phase angle of local electric quantities”. Col 3, line 53-56 teaches – “wherein the arrangement comprises a Phasor Measurement Unit (PMU) for measuring a phasor value (y, y') of a system quantity at a location of the system, and a control center (i.e. local control center. Because data are collected locally and control is happening in local center.) for comparing the measured phasor value (y,y) with the estimated State (X) corresponding to the respective system quantity at the location of the Phasor Measurement Unit (PMU) (i.e. control center is located with PMU which is located locally”), a SCADA state estimation using the set of SCADA information (COL 3, line 49-54, “An arrangement for verifying an accuracy of a State Estimation (SE) procedure is disclosed estimating a number of states (x) of an electric power system based on a redundant set of measurements (z) and corresponding errors (v),”); 
receiving, a set of phasors, each phasor providing a voltage magnitude and phase angle or a current magnitude and phase angle (COL 1, line 40-45, “Recently however, devices and systems for measuring voltage and current phasors at different locations of a network at exactly the same time have become available. Phasors are time- stamped, complex values such as amplitude and phase angle, of local electric quantities such as currents, voltages and load flows, and can be provided by means of Phasor Measurement Units”);
	 aligning, a timestamp of the SCADA state estimation (Col 1, line 40-50- “locations of a network at exactly the same time have become available. Phasors are time stamped, complex values such as amplitude and phase angle, of local electric quantities such as currents, Voltages and load flow”. According to Col 2 state estimation happens using this phasors. Matching up phasor value with corresponding time and corresponding error mentioned in Col1 and Col2 are the aligning process.) and a timestamp of the set of phasors (COL 1, line 43-45, “Phasors are time- stamped, complex values such as amplitude and phase angle, of local electric quantities such as currents, voltages”. Also based on COL 2, line 21-25, “Accordingly, the main feature of SE is a minimization of the impact of the errors v with help of redundant measurements. Typically, at a particular point in time, more measurements Z (i.e. SCADA information) are taken than the number of state variables to be determined.”) 
	determining, the power network topology using the aligned set of phasors (COL 2, “To this end, SE includes a topology processor that gathers status data about the circuit breakers and switches, and configures the one-line diagram of the system”. Also, according to COL 2, line 54-60, “Accordingly, the topology of the network needs to be updated automatically or manually depending on the Switching status of the devices (line in or out e.g. for service or after a fault), and new network elements need to be added to the SE system after their installation in the power system.” It is clear that adding new elements in the network changes the voltage/current requirement in the system and changes over all phasor value. Based on these paragraphs the change in new element changes the topology based on change in voltage/current or i.e. phasor value. As phasors are already timestamped they are aligned);
	transmitting the state estimation to the local control system (COL4, line 55-60, “measurements Z, Z2, Zs, Za that are transmitted to and exploited in a control, network management or system monitoring center 12 (broken lines) (i.e. local control system)) wherein the local control system operates the power network using the state estimation (According to Col 1, line 15-17 this invention relates to optimal operation of the power line. Col 4 -5 explains how the state estimation is transmitted and how the operation happens for substation A and C).
	Rehtanz is silent with regards to determining with the cloud-computing architecture the power network topology using aligned set of phasors and generating, with cloud computing architecture a hybrid state estimation using the determined power network topology, the aligned set of phasors, and the SCADA state estimation; and 
	Georgescu teaches determining with the cloud-computing architecture the power network topology using aligned set of phasors (Para [0067], “All of the methods and tasks described herein may be performed and fully automated by a computer system. The computer system may, in some cases, include multiple distinct computers or computing devices (e.g., physical servers, workstations, storage arrays, cloud computing resources, etc.)”. According to Fig 1 and Para [0019], this method is about “Standard supervisory control and data acquisition (SCADA) systems continuously collect information of a power system’s state and distribute such information to power system operators. “According to para 5 this invention collects physical data of power grid which actually is the determination of phasors and topology. According to Para 20 the phasor measurement is real time so they are aligned set of phasors.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cloud computing architecture as taught by Georgescu into the state estimation system of Rehtanz since the technique of Georgescu is applied on state estimation. Therefore, this technique of using cloud computing would facilitate quick and easy access of data and increases organization productivity and efficiency by fast accessibility to data.
	The combination is silent with regards to generating, with cloud computing architecture a hybrid state estimation using the determined power network topology, the aligned set of phasors, and the SCADA state estimation and transmitting the hybrid state estimation to a local control system wherein the local control system operates the power network using hybrid state estimation. (Non-teaching part bold)
	James teaches generating, with cloud computing architecture a hybrid state estimation using the determined power network topology, the aligned set of phasors, and the SCADA state estimation (Abstract, “In this paper hybrid state estimation based on conventional and synchronized measurement is presented. A two-step hybrid state estimation is proposed here” According to Section I, first paragraph, “the measurements “are “The measurements such as voltage magnitude, power injection and power flow will be referred as conventional or SCADA (Supervisory Control and Data Acquisition) measurements throughout this paper. Synchro phasors has made it possible to incorporate phase angle in addition to the magnitude into the measurement set”) and transmitting the hybrid state estimation to a local control system wherein the local control system operates the power network using hybrid state estimation (Transmission of the state estimation and operation of power system are already taught in primary art. As James teaches the hybrid state estimation using SCADA and PMU based system it is obvious that the combination can use the transmission of hybrid state)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).
Regarding independent claim 34 Rehtanz teaches a local control system (COL 4, line 55-60, “measurements Z, Z2, Zs, Za that are transmitted to and exploited in a control, network management or system monitoring center 12 (broken lines)( i.e. local control system)) configured to receive a set of supervisory control and data acquisition (SCADA) information( COL 4,line 59-67, “ The totality of measurements Z received at the control center 12 include line power flows, bus Voltage and line current magnitudes, generator outputs, loads, circuit breaker and Switch status information, transformer tap positions, and Switchable capacitor bank values. From this totality of measurements Z, an optimal estimate for the system state, comprising complex bus Voltages at various locations A, B, C, D in the entire power system, is determined by means of a known State Estimation (SE) procedure.” According to COL 1, line 60-03, “An integral part of the aforementioned SCADA/EMS systems is the so-called State Estimation (SE) (i.e. State estimation (SE) is used to refer to SCADA system in this art) as described”) including a power network topology COL 2, line 43-50, “The key ingredients to SE (i.e. SCADA) , apart from the measurements z mentioned above, are the network parameters and the actual network topology, comprising in particular updated information about every single component such as switches, breakers and transformers that are susceptible of changing a status.”) and to transmit a SCADA state estimation generated using the set of SCADA information (COL 3, line 49-54, “An arrangement for verifying an accuracy of a State Estimation (SE) procedure is disclosed estimating a number of states (x ) of an electric power system based on a redundant set of measurements (z) and corresponding errors (v),”); and PG-P180236USoiPage 4 of 8 
	receive a set of phasors that each provide a voltage magnitude and phase angle or a current magnitude and phase angle, to align a timestamp of the SCADA state estimation and a timestamp of the set of phasors (COL 1, line 43-45, “Phasors are time- stamped, complex values such as amplitude and phase angle, of local electric quantities such as currents, voltages”. Also based on COL 2, line 21-25, “Accordingly, the main feature of SE is a minimization of the impact of the errors v with help of redundant measurements. Typically, at a particular point in time, more measurements Z (i.e. SCADA information) are taken than the number of state variables to be determined.”), to determine the power network topology using the aligned set of phasors and the SCADA state estimation (COL 2, “To this end, SE includes a topology processor that gathers status data about the circuit breakers and switches, and configures the one-line diagram of the system”. Also, according to COL 2, line 54-60, “Accordingly, the topology of the network needs to be updated automatically or manually depending on the Switching status of the devices (line in or out e.g. for service or after a fault), and new network elements need to be added to the SE system after their installation in the power system.” It is clear that adding new elements in the network changes the voltage/current requirement in the system and changes over all phasor value. Based on these paragraphs the change in new element changes the topology based on change in voltage/current or i.e. phasor value.); and
 to transmit the state estimation to the local control system (COL 4, line 55-60, “measurements Z, Z2, Zs, Za that are transmitted to and exploited in a control, network management or system monitoring center 12 (broken lines) (i.e. local control system)) and wherein the local control system operates the power network using the state estimation (According to Col 1, line 15-17 this invention relates to optimal operation of the power line. Col 4 -5 explains how the state estimation is transmitted and how the operation happens for substation A and C).
	Rehtanz is silent with regards to PG-P180236USoiPage 4 of 8a cloud-computing architecture and generate a hybrid state estimation using the determined power network topology, 
the aligned set of phasors, and the SCADA state estimation, and to transmit the hybrid state estimation to the local control system.
	Georgescu teaches a cloud-computing architecture (Para [0067], “All of the methods and tasks described herein may be performed and fully automated by a computer system. The computer system may, in some cases, include multiple distinct computers or computing devices (e.g., physical servers, workstations, storage arrays, cloud computing resources, etc.)”. According to Fig 1 and Para [0019], this method is about “Standard supervisory control and data acquisition (SCADA) systems continuously collect information of a power system’s state and distribute such information to power system operators. “According to para 5 this invention collects physical data of power grid which actually is the determination of phasors and topology. According to Para 20 the phasor measurement is real time so they are aligned set of phasors.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the cloud computing architecture as taught by Georgescu into the state estimation system of Rehtanz since the technique of Georgescu is applied on state estimation. Therefore, this technique of using cloud computing would facilitate quick and easy access of data and increases organization productivity and efficiency by fast accessibility to data.
	The combination is silent with regards to generate, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation; and transmit the hybrid state estimation to a local control system.
	James teaches generating, a hybrid state estimation using the determined power network topology, the set of phasors, and the SCADA state estimation (Abstract, “In this paper hybrid state estimation based on conventional and synchronized measurement is presented. A two-step hybrid state estimation is proposed here” According to Section I, first paragraph, “the measurements “are “The measurements such as voltage magnitude, power injection and power flow will be referred as conventional or SCADA (Supervisory Control and Data Acquisition) measurements throughout this paper. Synchro phasors has made it possible to incorporate phase angle in addition to the magnitude into the measurement set”) and transmit the hybrid state estimation to a local control system wherein the local control system operates the power network using hybrid state estimation (Transmission of the state estimation and operation of power system are already taught in primary art. As James teaches the hybrid state estimation using SCADA and PMU based system it is obvious that the combination can use the transmission of hybrid state)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).
Regarding claim 22 and 35 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz as modified by Georgescu is silent with regards to wherein generating the hybrid state estimation comprises performing weighted least squares states estimation.
	James further teaches wherein generating the hybrid state estimation comprises performing weighted least squares states estimation (Abstract, “In this paper hybrid state estimation based on conventional and synchronized measurement is presented. A two-step hybrid state estimation is proposed here. First step is conventional State Estimation (Weighted Least Square) based on conventional measurements.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation by weighted least square method as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).
	
Regarding claim 23 and 36 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 22 and 35 respectively.
	Rehtanz as modified by Georgescu is silent with regards wherein generating the hybrid state estimation comprises performing weighted least squares states 

    PNG
    media_image1.png
    53
    319
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    161
    145
    media_image2.png
    Greyscale

estimation using the following equation and matrices:  PG-P180236USoiPage 2 of 8where x is a state estimation vector, A is a function matrix, W is a hybrid weight matrix, and Hybrid is a measurement matrix, 1 represents a unit matrix, 1' represents a unit matrix with zeros on the diagonal where no voltage phasors have been measured, and C14 are matrices comprising line conductance and susceptance for those power lines from which current phasor measurements were received.
 	James further teaches wherein generating the hybrid state estimation comprises performing weighted least squares states estimation using the following equation and matrices: 
    PNG
    media_image3.png
    138
    174
    media_image3.png
    Greyscale
 PG-P180236USoiPage 2 of 8where x is a state estimation vector, A is a function matrix, W is a hybrid weight matrix, and Hybrid is a measurement matrix, 1 represents a unit matrix, 1' represents a unit matrix with zeros on the diagonal where no voltage phasors have been measured, and C14 are matrices comprising line conductance and susceptance for those power lines from which current phasor measurements were received (Section III, Page 311 ,equation 14, “H51 is an LxN matrix (L being the number of PMU current measurements) whose elements of will be purely conductance while H52 is an LxN matrix that has purely susceptance elements. Conversely, H61 is an LxN matrix that has purely susceptance elements and those of the LxN matrix H62 will be purely conductance.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation by weighted least square method and explaining the matrix parameter as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Page 1, section I and V, Conclusion).

Regarding claim 24 and 37 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 22 and 35 respectively.
	Rehtanz as modified by Georgescu is silent with regards to wherein the measurement matrix zhybrid can be defined using the following equation: 
    PNG
    media_image4.png
    125
    100
    media_image4.png
    Greyscale
 where V() and Vi(i) are real and imaginary components of voltage estimation results from the SCADA estimation in rectangular format, Vr(2) and V(2) are real and imaginary components of voltage phasor measurements from the set of phasors in rectangular format, and Ir(2) and I(2) are real and imaginary components of current phasor measurements from the set of phasors in rectangular format.

James further teaches wherein the measurement matrix zhybrid can be defined using the following equation: 
    PNG
    media_image4.png
    125
    100
    media_image4.png
    Greyscale
 where V() and Vi(i) are real and imaginary components of voltage estimation results from the SCADA estimation in rectangular format, Vr(2) and V(2) are real and imaginary components of voltage phasor measurements from the set of phasors in rectangular format, and Ir(2) and I(2) are real and imaginary components of current phasor measurements from the set of phasors in rectangular format (Page 310,  Section III , equation 10 , “M” reads on “zhybrid”.Also Page 311, equation 11 represents the structure of M and paragraph just below equation 11 explains the corresponding description) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation by weighted least square method and explaining the matrix parameter as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Page 1, section I and V, Conclusion).

Regarding claims 25 and 38 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz further teaches wherein the set of SCADA information includes voltage measurements of the power network (COL4, line 55-67, “bus voltage”) and the power network topology includes on/off statuses of circuit breakers of the power network (COL 2, line 45-50, “status data about circuit breaker (i.e. ON/off state of breaker)”).

Regarding claim 26 and 39 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz further teaches wherein generating the SCADA estimation is performed by the local control system (COL 3, line 49-55, “An arrangement for verifying an accuracy of a State Estimation (SE) procedure is disclosed estimating a number of 50 states (X) of an electric power system based on a redundant set of measurements (Z) and corresponding errors (v), wherein the states (X) correspond to system quantities at a number of locations of the system”. According to COL1, these measurements are local and “State estimation (SE)” system is the SCAD system).
 
Regarding claim 27 and 40 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz as modified by Georgescu is silent with regards to iteratively performing the steps of receiving a new set of phasors, aligning the SCADA estimation timestamp and the timestamp of the new set PG-P180236USoiPage 3 of 8of phasors, determining the power network topology using the new set of phasors, generating an updated hybrid state estimation using the SCADA state estimation and the new set of phasors, and transmitting the updated hybrid state estimation until the local control system transmits a second SCADA state estimation to the cloud-computing architecture.
	James further teaches iteratively performing the steps of receiving a new set of phasors, aligning the SCADA estimation timestamp and the timestamp of the new set PG-P180236USoiPage 3 of 8of phasors, determining the power network topology using the new set of phasors, generating an updated hybrid state estimation using the SCADA state estimation and the new set of phasors, and transmitting the updated hybrid state estimation until the local control system transmits a second SCADA state estimation to the cloud-computing architecture (Page 310, The iterative approach is used to solve equation 3 a and the algorithm presented by 7 steps also presents the repetition of steps to create new estimation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the new hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of new hybrid state estimation improves the reliability of data by generating updated information and inputting them for further calculation (James, Page 310, Section V, Conclusion).

Regarding claim 28 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 27.
	Rehtanz further teaches wherein the step of transmitting the updated hybrid state estimation is performed at least once per second (COL 3, line 15-25, “Obviously, if all the conventional sensors were replaced by PMUs, the angles of the voltages and currents of interest could be directly measured, and the update interval between Subsequent sets of measurements reduced from several minutes to a fraction of a second (i.e. fraction of second means having at least one update per second)”. Though the exact wording of “transmitting the updated hybrid state estimation is performed at least once per second” is not there, however the functionality of transmitting has been applied via the fact that sending the updated state estimation is happening automatically (COL 2, line 53-60). Since the update is taken place in fraction of second and since the network is updated automatically, it means the rate of transmitting is already there.).
	Rehtanz is silent with regards to hybrid state estimation.
	James teaches hybrid state estimation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).

Regarding claim 29 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 28.
	Rehtanz further teaches wherein the step of transmitting the updated hybrid state estimation is performed at least twice per second (COL 3, line 15-25, “Obviously, if all the conventional sensors were replaced by PMUs, the angles of the voltages and currents of interest could be directly measured, and the update interval between Subsequent sets of measurements reduced from several minutes to a fraction of a second ((i.e. fraction of second means having more than one update per second which can be two times or more ))”. Though the exact wording of “transmitting the updated hybrid state estimation is performed at least once per second” is not there, however the functionality of transmitting has been applied via the fact that sending the updated state estimation is happening automatically (COL 2, line 53-60). Since the update is taken place in fraction of second and since the network is updated automatically, it means the rate of transmitting is already there.).
	Rehtanz is silent with regards to hybrid state estimation.
	James teaches hybrid state estimation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).

Regarding claims 30 and 43 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	Rehtanz  further teaches wherein determining the power network topology comprises detecting a change of the power network topology using the set of phasors (COL 3, line 8-12), and updating the power network topology to include the detected change (COL2, 43-50, “The key ingredients to SE, apart from the measurements z mentioned above, are the network parameters and the actual 45 network topology, comprising in particular updated information (i.e. detected change)about every single component such as switches, breakers and transformers that are susceptible of changing a status. To this end, SE includes a topology processor that gathers status data about the circuit breakers and switches, and configures 50 the one-line diagram of the system”).

Regarding claim 32 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21.
	Rehtanz further teaches wherein receiving the set of phasors comprises receiving a set of PMU phasors from a phasor measurement unit (PMU) (COL3, line 49-60).

Regarding claim 33 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21.
Rehtanz further teaches wherein receiving the set of phasors comprises receiving a set of PMU phasors from an intelligent electronic devices (IED) or a protective relay (COL5, line 19-29).
Regarding claim 41 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 34.
	Rehtanz further teaches wherein the cloud-computing architecture generates a new hybrid state estimation at least once per second. (COL 3, line 15-25, “Obviously, if all the conventional sensors were replaced by PMUs, the angles of the voltages and currents of interest could be directly measured, and the update (i.e. generate a new state) interval between Subsequent sets of measurements reduced from several minutes to a fraction of a second (i.e. fraction of second means having at least one update per second)”.).
	Rehtanz is silent with regards to hybrid state estimation.
	James teaches hybrid state estimation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).

Regarding claim 42 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 34.
	Rehtanz further teaches wherein the cloud-computing architecture generates a new hybrid state estimation at least twice per second. (COL 3, line 15-25, “Obviously, if all the conventional sensors were replaced by PMUs, the angles of the voltages and currents of interest could be directly measured, and the update (i.e. generate a new state) interval between Subsequent sets of measurements reduced from several minutes to a fraction of a second (i.e. fraction of second means having at least two times update per second)”.).
	Rehtanz is silent with regards to hybrid state estimation.
	James teaches hybrid state estimation (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the hybrid state estimation as taught by James into the state estimation system of Rehtanz since the technique of James is applied on state estimation. Therefore, this technique of using hybrid state estimation improves efficiency and accuracy of whole technique and make the estimation process more reliable (James, Section V, Conclusion).

Claims 31 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over  Rehtanz  as mentioned in IDS submitted on 08/14/2020  in view of  Georgescu  and further in view of James and further in view of Schweitzer, III et al.(US 20090125158 A1) (hereinafter Schweitzer).
Regarding claims 31 and 44 the combination of Rehtanz, Georgescu, and James teaches the limitation of claim 21 and 34 respectively.
	The combination is silent with regards to determining the power network topology comprises updating an on/off status of a circuit breaker of the power network topology in response to comparing the set of phasors to the power network topology.
	Schweitzer teaches determining the power network topology comprises updating an on/off status of a circuit breaker (Para[0115], “embodiment, the STP 460 may be configured to load the data structure from storage module 454, and to then update the structure with the phase-current and/or Voltage measurements and dynamic topology data (e.g., status of circuit breakers, switches, and the like) received from the PMCUSO1-16.”) of the power network topology in response to comparing the set of phasors to the power network topology ( Para[0162], “FIG. 8B is a flow diagram of a method 801 for generating a voltage node vector. Method 801 may be performed substantially as described above: at step 811, a voltage node vector may be initialized; at step 816, method 801 may iterate over all of the nodes in the topology; at step 821, each branch in the Voltage branch-to-node data structure maybe processed; and, at step 826, each node is compared to each.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement determining the power network topology comprises updating an on/off status of a circuit breaker of the power network topology in response to comparing the set of phasors to the power network topology as taught by Schweitzer into the state estimation system of Rehtanz since the technique of Schweitzer is applied on state estimation. Therefore, this technique of using updated circuit breaker status would facilitate the updated load flow diagram based on current topology and help with accurate state estimation (Schweitzer, Para [0162] – [0163]).

Response to Arguments
Applicant's arguments filed on 05/10/2022 have been fully considered
With regards to remarks about “Claim rejection 112(b)”, the arguments are persuasive. The amended claims clarify the subject matter and thus rejection is overcome.
With regards to remarks about “Claim rejection 101”, the arguments are persuasive. The amended claim presents a practical application of state estimation to operate power network. Thus, the claim limitations are integrating to practical application.	 

With regards to remarks about “Prior art rejection”, the arguments are not persuasive. Examiner’s response is as below:
	Applicant argues – “The Office Action asserts that Rehtanz’ s teaching at col. 2, Ins. 21-25 teach the claimed timestamp of the SCADA state estimation. Office Action at page 9-10. However, as stated in the Office Action and in Rehtanz, this asserted timestamp is, at most, a timestamp for SCADA information, but not a timestamp for the claimed SCADA state estimation. Thus, Rehtanz does not teach the claimed timestamp of the SCADA state estimation, and thus, also fails to teach the claimed aligning the timestamps of the SCADA state estimation and the set of phasor.”
	Examiner respectfully disagrees for following reason:
	Rehtanz teaches in Col 2, line 1-5- “information about a topology and a number of States X of the power system. For example, these states X can be the magnitude and phase angle of bus voltages of all the buses of the power system.”
	Rehtanz further teaches in Col 1, line 40-50- “locations of a network at exactly
the same time have become available. Phasors are time stamped, complex values such as amplitude and phase angle, of local electric quantities such as currents, Voltages and load flows”
So, Phasors (amplitude and phase angle) are already time stamped data. These phasors are used for state estimation. Thus, state estimation data is time stamped too.
Please check rejection section for more detail.
Thus, based on above explanation the rejection is valid and maintained.


Prior Art 
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Enns et al. (US 3903399 A) – This art teaches dynamic control for power system load flow problem.
Conclusion


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2857



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857